Title: To George Washington from William Heath, 19 July 1781
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Mr Mandevills House July 19th 1781
                  
                  I arrived here yesterday after noon, shall proceed to the army the moment I can pack up my papers Baggage &c. and the Quarter Master can furnish me with waggons to receive and transport them.  I have the honor to be with the greatest respect your Excellencys most Obedt Servt
                  
                     W. Heath
                  
               